Delehanty, S.
The court finds that the attorney for the administrator c. t. a. has received a total of $970.73. Included in this amount is the sum of $150 allowed by order of the court on the proceeding to construe the will. The payments to the attorney were made upon the basis of a letter signed by him in which he agreed that his charges would be subject to the approval of the Surrogate’s Court. Included in the account is a charge of $125.78 for disbursements. In this sum are included three items of $10 each paid to the wife of the attorney for service of papers. Other items of disbursements are not satisfactorily shown. The court determines that for general services to the estate the sum of $425 is adequate. The court determines that the disbursements of the *96attorney did not exceed $100 and that amount only is allowed. Adding to these sums the $150 heretofore allowed by order of the court there is reached a total of $675 to cover the services and disbursements. Since the total paid to the attorney is $970.73, there is due as a refund $295.73. The attorney attended upon the hearing and was fully heard upon the matter of his fees. The court has full power to determine his compensation. (Matter of Dollar, 103 Misc. 137; affd. sub nom. Matter of Hulett, 231 N. Y. 545.) The decree to be entered will provide for the refund of the sum of $295.73 by the attorney within thirty days from the date of entry.
Submit decree accordingly.